DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ring clip 46 [0035] and slit 48 [0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(Yee)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Support mechanism”, in claims 1, 2, 11, 12, 18, and 19
“Attachment device”, in claims 1, 3, 11, 13, and 18
“Engagement member”, in claims 4, 5, 7, 9-11, 14, 16, 18, and 20
“Support member”, in claim 2, 12, and 19
“Locking mechanism”, in claims 4, 9-11, and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“the support mechanism 24 may include two support members 42, such as curved bars. It will be appreciated that the support mechanism 24 may include any number of support members 42 as desired for a particular application” [0028]
“the attachment device 26 may include any suitable device for holding the endoscope handle 11 onto the support mechanism 10, such as without limitation a strap, hook-and-loop fasteners, a clamp, a funnel, or the like” [0029]
“in some embodiments the engagement member 30A may include a bar member 33A that is configured to prevent any travel of the angulation lever 16 - in addition to preventing the angulation lever 16 from returning to a neutral position” [0031]
“the support mechanism 24 may include two support members 42, such as curved bars.” [0028]
“the locking mechanism 32 may include a knob 37 that is tightenable against one of the frame members 34 and a stop member 38” [0026]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 20 recite the limitation "engagement member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret claims, 5, 7, and 20 as depending from claim 4.
Claims 6, 8, 9, and 10 are similarly rejected by virtue of their dependency upon claims 5 and 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Yee person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2014115068-A1 to Konstorum .
Regarding claim 1, Konstorum discloses in Fig. 10 an apparatus comprising: 
a frame (Fig. 10 – frame 68); 
(Fig. 10 – arms 82) and configured to hold thereon an endoscope handle having an angulation lever (Fig. 10-lever assembly 70); [0040]- The lever member 76 has two arms 82 located on opposite lateral sides of the frame 68);
an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 10-screws 72); and 
an angulation lever engagement mechanism configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (Fig. 10 – bottom section 86; [0041]- The bottom section 86 has a brake/lock pin 94. The frame 68 has a brake/lock pad or pin engaging area 96…the user can then rotate the lever member 76 backward or forward as indicated by arrow 74. Once the desired deflection of the front distal end is obtained, the user can release the lever member 76, and the spring (s) 80 can bias the lever member back to an upward home position. The pin 94 engages the pad 96 again to lock or frictionally engage the lever assembly 70 with the frame 68 again and thereby retain the distal front end at its deflected configuration/position).
Regarding claim 2, Konstorum discloses the claimed invention as discussed above concerning Claim 1, and Konstorum further disclose wherein the support mechanism includes at least two support members (Fig. 10 – arms 82).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Yee patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  in further view of by WO-2014115068-A1 to Konstorum in further view of U.S. Publication No. 2017/0143195 to Yee et al. (hereinafter "Yee").
Regarding claim 3, Konstorum discloses the claimed invention as discussed above concerning Claim 11, but Konstorum does not expressly teach wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel.
However, Yee teaches of an analogous endoscopic apparatus wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel (paragraph 0032- the actuation device 100 may further include a fastener 112 that is configured to attach the device body 110 to the endoscope 200 at a point adjacent to a handle of the endoscope. Examples of fasteners for this purpose include, for instance, straps (e.g., elastic straps, VELCRO hook-and-loop fastener straps, etc.), snap-on clamps, and form fitting grooves, among other possibilities).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Konstorum by substituting the screw for the attachment device of Yee. It would have been advantageous to make the (See MPEP 2144.06 (II)).
Claims 4, 5, 7, 10, 11, 12, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014115068-A1 to Konstorum in further view of JP-2001346755-A to Fujii. 
Regarding claim 4, Konstorum discloses the claimed invention as discussed above concerning Claim 1, and Konstorum further discloses wherein the angulation lever engagement mechanism includes: an engagement member configured to engage an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 10 – bottom section 86; [0040-0041] - The bottom section 86 has a brake/lock pin 94; The Examiner notes that by pressing down on lever assembly 70, bottom section 86 allows the user to rotate the lever member, which changes the direction of the distal tip); but Konstorum does not expressly teach a locking mechanism configured to lock the engagement member in place.
However, Fujii teaches of an analogous endoscopic device including a locking mechanism configured to lock the engagement member (Fig. 2 – lock shaft body 41) in place (Fig. 7 - lock operation knob 42 and retaining member 44; [0004]- A lock force adjusting mechanism that can be operated from the opening is provided. According to this endoscope operation device, the lock force can be adjusted without removing the lock mechanism from the bending operation knob).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Konstorum to include the lock ([0004] of Fujii), and to maintain the bending portion in a desired bending state ([0002] of Fujii).
The modified apparatus of Konstorum in further view of Fujii will hereinafter be referred to as modified Konstorum. 
Regarding claim 5, modified Konstorum teaches the claimed invention as discussed above concerning Claim 4, and modified Konstorum further discloses wherein the engagement member includes a bar member configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (Fig. 10 – bottom section 86; [0041] - The bottom section 86 has a brake/lock pin 94…The pin 94 engages the pad 96 again to lock or frictionally engage the lever assembly 70 with the frame 68 again and thereby retain the distal front end at its deflected configuration/position).
Regarding claim 7, modified Konstorum teaches the claimed invention as discussed above concerning Claim 4, and modified Konstorum further teaches wherein the engagement member includes a bar member (Fig. 10 – bottom section 86) configured to prevent travel of an angulation lever of an endoscope handle (paragraph 0041 - When the lever member 76 is biased upward by the spring (s) 80, this biases the pin 94 into a brake or lock position with the pad 76 to prevent rotation of the lever member 76 and, thus, prevent rotation of the deflection control wire pulley).
Regarding claim 10, modified Konstorum teaches the claimed invention as discussed above concerning Claim 7, but modified Konstorum does not teach wherein the locking 
However, Fujii teaches of an analogous endoscopic device including a locking mechanism configured to lock the engagement member (Fig. 2 – lock shaft body 41) in place (Fig. 7 - lock operation knob 42 and retaining member 44; [0004]- A lock force adjusting mechanism that can be operated from the opening is provided. According to this endoscope operation device, the lock force can be adjusted without removing the lock mechanism from the bending operation knob) , wherein the locking mechanism is integrated with the engagement member (Fig. 2) and is configured to frictionally engage a portion of an endoscope handle [0033]- As described above, in the left and right bending mechanism 13LR, the friction engagement portion 46b of the movement lock member (second brake member) 46 provided in the hollow bending operation knob 23 is fixed. By frictionally engaging the frictional engagement portion 48a of the lock member (first brake member) 48, the bending operation knob 23 is locked so as not to rotate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum to include the lock mechanism of Fujii to lock the engagement member in place and to frictionally engage a portion of an endoscope handle. It would have been advantageous to make the combination so that the lock adjustment can be easily performed without any trouble ([0004] of Fujii), and to maintain the bending portion in a desired bending state ([0002] of Fujii).
Regarding claim 11, Konstorum discloses in Fig. 10 an apparatus comprising: a frame (Fig. 10 – frame 68); a support mechanism attached to the frame (Fig. 10 – arms 82) and configured to hold thereon an endoscope handle having an angulation lever (Fig. 10-lever assembly 70); [0040]- The lever member 76 has two arms 82 located on opposite lateral sides of the frame 68); an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 10-screws 72); and an angulation lever engagement mechanism configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (Fig. 10 – bottom section 86; [0041]- The bottom section 86 has a brake/lock pin 94. The frame 68 has a brake/lock pad or pin engaging area 96…the user can then rotate the lever member 76 backward or forward as indicated by arrow 74. Once the desired deflection of the front distal end is obtained, the user can release the lever member 76, and the spring (s) 80 can bias the lever member back to an upward home position. The pin 94 engages the pad 96 again to lock or frictionally engage the lever assembly 70 with the frame 68 again and thereby retain the distal front end at its deflected configuration/position), the angulation lever engagement mechanism including: an engagement member configured to engage an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 10 – bottom section 86; [0040-0041] - The bottom section 86 has a brake/lock pin 94; The Examiner notes that by pressing down on lever assembly 70, bottom section 86 allows the user to rotate the lever member, which changes the direction of the distal tip); but Konstorum does not expressly teach a locking mechanism configured to lock the engagement member in place, wherein the locking mechanism is configured to hold the engagement member in place against the frame.
However, Fujii teaches of an analogous endoscopic apparatus including a locking mechanism configured to lock the engagement member (Fig. 2 – lock shaft body 41) in place (Fig. 7 - lock operation knob 42 and retaining member 44; [0004]- A lock force adjusting mechanism that can be operated from the opening is provided. According to this endoscope operation device, the lock force can be adjusted without removing the lock mechanism from the bending operation knob), wherein the locking mechanism is configured to hold the engagement member in place against the frame (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Konstorum to include the lock mechanism of Fujii to lock the engagement member in place and hold it in place against the frame. It would have been advantageous to make the combination so that the lock adjustment can be easily performed without any trouble ([0004] of Fujii), and to maintain the bending portion in a desired bending state ([0002] of Fujii).
The modified device of Konstorum in view of Fujii will hereinafter be referred to as modified Konstorum.
Regarding claim 12, modified Konstorum teaches the claimed invention as discussed above concerning Claim 11, and Konstorum further discloses wherein the support mechanism includes at least two support members (Fig. 10 – arms 82).
Regarding claim 14, modified Konstorum teaches the claimed invention as discussed above concerning Claim 11, and Konstorum further discloses wherein the an engagement member includes a bar member configured to prevent an angulation lever of an endoscope handle from returning to a neutral position (Fig. 10 – bottom section 86; [0041] - The bottom section 86 has a brake/lock pin 94…The pin 94 engages the pad 96 again to lock or frictionally engage the lever assembly 70 with the frame 68 again and thereby retain the distal front end at its deflected configuration/position). 
Regarding claim 16, modified Konstorum teaches the claimed invention as discussed above concerning Claim 11, and Konstorum further discloses wherein the engagement member ([0041]- When the lever member 76 is biased upward by the spring (s) 80, this biases the pin 94 into a brake or lock position with the pad 76 to prevent rotation of the lever member 76 and, thus, prevent rotation of the deflection control wire pulley).
Regarding claim 18, Konstorum discloses in Fig. 3 an apparatus comprising: 
a frame (Fig. 10 – frame 68); 
a support mechanism attached to the frame (Fig. 10 – arms 82)  and configured to hold thereon an endoscope handle having an angulation lever (Fig. 10-lever assembly 70); [0040]- The lever member 76 has two arms 82 located on opposite lateral sides of the frame 68); 
an attachment device configured to hold an endoscope handle in place on the support mechanism (Fig. 10-screws 72); and 
an angulation lever engagement mechanism configured to prevent travel of an angulation lever of an endoscope handle (Fig. 10 – bottom section 86; paragraph 0041 - When the lever member 76 is biased upward by the spring (s) 80, this biases the pin 94 into a brake or lock position with the pad 76 to prevent rotation of the lever member 76 and, thus, prevent rotation of the deflection control wire pulley), the angulation lever engagement mechanism including: 
an engagement member configured to receive therein an angulation lever of an endoscope handle at a position corresponding to a selected deflection of a distal tip of an endoscope (Fig. 10 – bottom section 86; [0041]- The bottom section 86 has a brake/lock pin 94. The frame 68 has a brake/lock pad or pin engaging area 96…the user can then rotate the lever member 76 backward or forward as indicated by arrow 74. Once the desired deflection of the front distal end is obtained, the user can release the lever member 76, and the spring (s) 80 can bias the lever member back to an upward home position. The pin 94 engages the pad 96 again to lock or frictionally engage the lever assembly 70 with the frame 68 again and thereby retain the distal front end at its deflected configuration/position); but Konstorum does not expressly teach a locking mechanism configured to lock the engagement member in place, wherein the locking mechanism is integrated with the engagement member and is configured to frictionally engage a portion of an endoscope handle.
However, Fujii teaches of an analogous endoscopic device including a locking mechanism configured to lock the engagement member (Fig. 2 – lock shaft body 41) in place (Fig. 7 - lock operation knob 42 and retaining member 44; [0004]- A lock force adjusting mechanism that can be operated from the opening is provided. According to this endoscope operation device, the lock force can be adjusted without removing the lock mechanism from the bending operation knob) , wherein the locking mechanism is integrated with the engagement member (Fig. 2) and is configured to frictionally engage a portion of an endoscope handle [0033]- As described above, in the left and right bending mechanism 13LR, the friction engagement portion 46b of the movement lock member (second brake member) 46 provided in the hollow bending operation knob 23 is fixed. By frictionally engaging the frictional engagement portion 48a of the lock member (first brake member) 48, the bending operation knob 23 is locked so as not to rotate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Konstorum to include the lock mechanism of Fujii to lock the engagement member in place and to frictionally engage a portion of an endoscope handle. It would have been advantageous to make the combination so that the lock adjustment can be easily performed without any trouble ([0004] of Fujii), and to maintain the bending portion in a desired bending state ([0002] of Fujii).
The modified apparatus of Konstorum in further view of Fujii will hereinafter be referred to as modified Konstorum. 
Regarding claim 19, modified Konstorum teaches the claimed invention as discussed above concerning Claim 18, and Konstorum further discloses wherein the support mechanism includes at least two support members (Fig. 10 – arms 82).
Claims 6, 8-9, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  WO-2014115068-A1 to Konstorum in further view of JP-2001346755-A to Fujii et al. (hereinafter "Fujii") and KR-20160042225-A to Yum et al. (hereinafter "Yum").
Regarding claim 6, modified Konstorum discloses the claimed invention as discussed above concerning Claim 5, but modified Konstorum does not expressly teach wherein the bar member is further configured to abut an angulation lever of an endoscope handle.
However, Yum teaches of an analogous endoscopic device wherein the bar member (Fig. 3- rod 165) is further configured to abut an angulation lever (Fig. 3 – lever 120) of an endoscope handle (Fig. 7a; [0043] - Subsequently, when the pivoting unit 151 is rotated in the indicated direction as shown in FIG. 7, while the hinge 153 is rotated about the axis, the release surface 161 and the pressing piece 140 are in close contact with each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the bar member on the bottom of the lever with the bar member on the side of the lever, as seen in the teachings of Yum. It would have been advantageous to make the combination to allow for smooth rotation [0045 of Yum], to facilitate the bending control of the tube, and improve the access to the affected area [0008 of Yum].
Regarding claim 8, modified Konstorum teaches the claimed invention as discussed above concerning Claim 7, but modified Konstorum  does not expressly teach wherein the bar member defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle.
However, Yum teaches of an analogous endoscopic apparatus in Fig. 3 wherein the bar member (Fig. 3 – rod 165) defines therein a notch that is configured to receive therein an angulation lever (Fig. 3 – 120) of an endoscope handle (See Examiner’s annotated Fig. 4).

    PNG
    media_image1.png
    552
    748
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the bar member on the bottom of the lever with the bar member on the side of the lever, as seen in the teachings of Yum. It would have been advantageous to make the combination to allow for smooth rotation [0045 of Yum], to facilitate the bending control of the tube, and improve the access to the affected area [0008 of Yum].
Regarding claim 9, modified Konstorum teaches the claimed invention as discussed above concerning claim 8, but modified Konstorum does not expressly teach wherein the locking mechanism is configured to hold the engagement member in place against the frame.
However, Fujii teaches of an analogous endoscopic apparatus wherein the locking mechanism (Fig. 7 - lock operation knob 42 and retaining member 44) is configured to hold the engagement member (Fig. 2 – lock shaft body 41) in place against the frame (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum to include the lock mechanism of Fujii to hold the engagement member in place against the frame. It would have been advantageous to make the combination so that the lock adjustment can be easily performed without any trouble ([0004] of Fujii), and to maintain the bending portion in a desired bending state ([0002] of Fujii).
Regarding claim 15, modified Konstorum teaches the claimed invention as discussed above concerning Claim 14, but modified Konstorum does not expressly teach wherein the bar member is further configured to abut an angulation lever of an endoscope handle.
However, Yum teaches of an analogous endoscopic device wherein the bar member (Fig. 3- rod 165) is further configured to abut an angulation lever (Fig. 3 – lever 120) of an endoscope handle (Fig. 7a; [0043] - Subsequently, when the pivoting unit 151 is rotated in the indicated direction as shown in FIG. 7, while the hinge 153 is rotated about the axis, the release surface 161 and the pressing piece 140 are in close contact with each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the bar member on the bottom of the lever with the bar member on the side of the [0045 of Yum], to facilitate the bending control of the tube, and improve the access to the affected area [0008 of Yum].
Regarding claim 17, modified Konstorum teaches the claimed invention as discussed above concerning claim 16, but modified Konstorum does not expressly teach, wherein the bar member defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle.
However, Yum teaches of an analogous endoscopic apparatus in Fig. 3 wherein the bar member (Fig. 3 – rod 165) defines therein a notch that is configured to receive therein an angulation lever (Fig. 3 – 120) of an endoscope handle (See Examiner’s annotated Fig. 4).

    PNG
    media_image1.png
    552
    748
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the bar member on the bottom of the lever with the bar member on the side of the lever, as seen in the teachings of Yum. It would have been advantageous to make the [0045 of Yum], to facilitate the bending control of the tube, and improve the access to the affected area [0008 of Yum].

Regarding claim 20, modified Konstorum teaches the claimed invention as discussed above concerning Claim 4, and but modified Konstorum does not expressly teach wherein the engagement member includes a bar member that defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle.
However, Yum teaches of an analogous endoscopic apparatus in Fig. 3 wherein the engagement member includes a bar member (Fig. 3 – rod 165) that defines therein a notch that is configured to receive therein an angulation lever of an endoscope handle (See Examiner’s annotated Fig. 4).

    PNG
    media_image1.png
    552
    748
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the bar member on the bottom of the lever with the bar member on the side of the lever, as seen in the teachings of Yum. It would have been advantageous to make the [0045 of Yum], to facilitate the bending control of the tube, and improve the access to the affected area [0008 of Yum].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of WO-2014115068-A1 to Konstorum in view of Fujii and in further view of U.S. Publication No. 2017/0143195 to Yee et al. (hereinafter "Yee").
Regarding claim 13, modified Konstorum teaches the claimed invention as discussed above concerning claim 11, but modified Konstorum does not expressly teach wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel.
However, Yee teaches of an analogous endoscopic apparatus wherein the attachment device includes a device chosen from a strap, hook-and-loop fasteners, a clamp, and a funnel (paragraph 0032- the actuation device 100 may further include a fastener 112 that is configured to attach the device body 110 to the endoscope 200 at a point adjacent to a handle of the endoscope. Examples of fasteners for this purpose include, for instance, straps (e.g., elastic straps, VELCRO hook-and-loop fastener straps, etc.), snap-on clamps, and form fitting grooves, among other possibilities).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Konstorum by substituting the screw for the attachment device of Yee. It would have been advantageous to make the combination in order to hold an endoscope handle in place on the support mechanism, and substituting equivalents known for the same purpose involves only routine skill in the art (See MPEP 2144.06 (II)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795